EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Ballarini on 04/08/2021.
The application has been amended as follows: 
In the claims:
In claim 1's line 18, insert --first-- before "position";
in claim 2's line 5, I insert --a-- before "first actuator";
in claim 6's line 1, after "The cartridge according to claim 1," insert --wherein the cartridge further comprises said container and--; and 
in claim 10's lines 4–5, delete " a first position in which said valve body prevents passage of said liquid or pasty material from said first reservoir to said container" and insert --the first position--.  
Reasons for Allowance
Claim 1–10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 1 is that the prior art fails to provide an teachings, suggestions, motivations, or other rationales to arrive at a cartridge with at least one second duct interposed between a first reservoir and at least one second reservoir in such a way as to place said first reservoir in communication with said at least one second reservoir; a feeding unit being 
As to claim 1, US 20160151974 discloses a cartridge (2) for a stereolithography machine, of the type comprising:
	a supporting structure (34) provided with a connector configured to removably connect the cartridge to said stereolithography machine (¶52);
	a first reservoir (Figure 1, 5) suited to contain a liquid or pasty material suited to be solidified through exposure to predefined radiation (¶50), said first reservoir being provided with a first duct (3a) and with a delivery mouth (opening of duct 3a)which are suited to place said first reservoir in communication with a container (intended use);
	a feeding unit (Figure 5–6, 8)suited to feed said liquid or pasty material from said first reservoir to said container (¶50);
	at least one second reservoir (6; ¶50) configured to contain said liquid or pasty material (6b);
However, US 20160151974 fails to disclose a shutter configured to close said delivery mouth of said first duct; at least one second duct interposed between said first reservoir and said at least one second reservoir in such a way as to place said first reservoir in communication with said at least one second reservoir; and	said feeding unit being configured to convey said liquid or pasty material from said first reservoir to said at least one second reservoir and vice versa through said at least one second duct when said shutter is in a position in which the shutter closes said delivery mouth.

	US 20130075954 (of record) 's cartridge (Figure 16) with valve assemblies (64);
	US 5922364 teaches a stereolithography layering control system with a peristaltic pump 23 establishes a recirculating flow of liquid medium from bath 40 into applicator 43 through fluid control valve 21 by way of flexible tubes 25 and 27 connected to applicator outlets 49 and 47, respectively; 
	US 20170172765 teaches a removable cartridge (Figure 8,188);
	US 20180169947 teaches a multi-channel coating unit (Figure 8–9);
	US 20170129167 teaches a stereolithography container which recirculates liquid (Figure 26); and 
	US 5147323 teaches a visually similar cartridge with two reservoirs. In addition to failing to remedy the above deficiencies, these teachings are outside the field of endeavor and do not lend themselves to being incorporated into any of the other references cited here.
Therefore, claim 1 is allowed because the prior art fails to provide an teachings, suggestions, motivations, or other rationales to arrive at a cartridge with at least one second duct interposed between a first reservoir and at least one second reservoir in such a way as to place said first reservoir in communication with said at least one second reservoir; a feeding unit being configured to convey a liquid or pasty material from said first reservoir to said at least one second reservoir and vice versa through said at least one second duct when said shutter is in a first position in which the shutter closes a delivery mouth of the first reservoir which is suited to place the first reservoir in communication with a container. 
	Claims 2–10 are allowed for the same reasons via their dependency on claim 1.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
While the above paragraphs may appear somewhat generic, the Examiner wishes to clarify for future readers that their inclusion was intentional. The preliminary amendments filed on 04/06/2021 intentionally attempted to amend the claims to so that the presumption that each claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph could not be rebutted. Simply stated, no claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                             
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743